Exhibit 10.1

June 5, 2007

Peter Moore

Dear Peter,

Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.

I am pleased to offer you a regular full-time position with Electronic Arts as
President, EA Sports commencing on a mutually agreeable date at a base salary of
$45,833.33 per month or $550,000 annualized, minus applicable deductions. You
will be reporting directly to me.

For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are on EA’s
intranet and will be reviewed with you at orientation.

You will also be eligible to participate in our discretionary bonus program.
This discretionary bonus is typically determined at the end of our fiscal year
(March). While normally the bonus would be prorated for your months of
employment, we are making an exception to this policy and you will be eligible
for your full target bonus without pro-ration. Your discretionary bonus target
will be 75% of your salary. To receive payment of your bonus you must be
employed by Electronic Arts at the time any bonuses are paid. In addition, EA
reviews performance and compensation levels annually, and it currently makes
merit adjustments in June of each year. To be eligible for a merit increase at
next June’s review, you must commence employment by January 15th of the same
calendar year.

I will recommend to the Compensation Committee that you be granted a
Non-Qualified Stock Option to purchase 350,000 shares of Electronic Arts common
stock in accordance with our 2000 Equity Incentive Plan. This stock option will
first vest and become exercisable as to 24% of the underlying shares, 12 months
from the grant date and will then vest in 2% increments on the first calendar
day of each month thereafter for 38 months. The Committee typically grants and
prices stock options on the 16th of each month or on the next business day
following when this date falls on a weekend or holiday; however, the date on
which the Committee acts could be later depending on a variety of factors,
including the proximity of your start date to the 16th. You will receive more
details regarding this stock option from Stock Administration after the grant
date.

In addition, I will recommend to the Compensation Committee that you be granted
a one-time Ownership Award in the form of 50,000 Restricted Stock Units (RSUs)
in accordance with our 2000 Equity Incentive Plan. This Award will vest as to
50% of the shares on the two-year anniversary of the grant date and as to 50% on
the four-year anniversary of the grant date. The Committee typically grants RSUs
on the 16th of each month or on the next business day following when this date
falls on a weekend or holiday; however, the date on which the Committee acts
could be later depending on a variety of factors, including the proximity of
your start date to the 16th. You will receive more details regarding this Award
from Stock Administration after the grant date.

Further, EA is providing you a one-time bonus of $1,500,000.00 (minus applicable
taxes) at the time of hire in recognition of the future compensation value you
would be foregoing in leaving your current position. This one-time bonus is
earned at the completion of your second year of employment but you will receive
it within the first 30 days of your employment. If you voluntarily leave your
employment before the completion of two years, you agree to repay to EA the full
net amount of the bonus.



--------------------------------------------------------------------------------

You are being provided Tier 5 executive relocation assistance, as described in
the attached relocation summary document. Per EA policy, if you voluntarily
leave your employment with EA or are terminated for any reason other than a
reduction in force that eliminates your job position (a) prior to the one year
anniversary of the date of your hire, you agree to pay EA an amount equal to all
relocation and gross up expenses incurred by EA through your date of
termination; or (b) on or after the one year anniversary of the date of your
hire and prior to the second anniversary of the date of your hire, you agree to
pay EA an amount equal to a pro-rata portion (24 minus number of full months of
employment / 24 months) of all relocation and gross up expenses incurred by EA
through your date of termination. Payment must be made to EA upon your last day
of employment. Once you accept this offer of employment with EA, please contact
EA’s Global Mobility Group, at 650-628-9100, to start the process.

If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please call
me.

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent on your signing Electronic Arts’ New Hire/
Proprietary Information Agreement. Two copies are enclosed for signature (please
keep one for your own records).

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your offer of employment and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

This offer of employment is made contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, EA will conduct a background check pursuant to a written notice you
will receive under separate cover, and this offer of employment is contingent
upon the results of such check being acceptable to EA.

This offer of employment is valid through June 19, 2007. If you accept this
offer, please sign below and return both pages of the original offer letter to
Cindy Nicola, in Talent Acquisition in the enclosed envelope, and we can begin
your orientation to EA. Please keep a copy for yourself.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

Sincerely,

 

John Riccitiello

CEO

Electronic Arts

Enclosures



--------------------------------------------------------------------------------

Accepted by candidate:

     Date:

/s/ Peter Moore

     June 11, 2007

 

Anticipated Start Date:                                          

      

cc: Imelda Oki for distribution to Personnel File

      